DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 08/29/2022. Claims 25, 27-29, 31, and 34-44 have been amended. No claims have been newly added nor cancelled. Accordingly, claims 25-44 are pending.
	
Response to Arguments
Applicant’s arguments, see page 7 filed 08/29/2022, with respect to 35 U.S.C. 112(b) of claim 31 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claim 31 has been withdrawn. 
Applicant’s arguments, see page 7 filed 08/29/2022, with respect to 35 U.S.C. 112(b) with regards to the boundary recognition module, the magnetic signal detection module, and the control module being invoked under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) with respect to the boundary recognition module, the magnetic signal detection module, and the control module has been withdrawn. 
However, the applicant has changed the “magnetic signal detection module” to a “magnetic signal detector” which also invokes 35 U.S.C. 112(f) since the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Therefore, the “magnetic signal detector” invokes 35 U.S.C. 112(b) and is rejected under 35 U.S.C. 112(b).

Applicant’s arguments, see pages 8-11 filed 08/29/2022, with respect to 35 U.S.C. 102 have been fully considered but they are not persuasive. 
See Page 8, the applicant discloses that the “claimed invention avoids the issues of a fixed, embedded boundary system by using a boundary recognition module and a magnetic signal detector to effectively recognize a virtual boundary to define a working area of the self-moving robot.” However, none of the claim specifically describe recognizing a virtual boundary using the boundary recognition module and the magnetic signal detector. The claims describe recognizing a boundary of the working area, which can include recognizing a physical boundary of the working area. The examiner recommends amending the claim such that a “virtual boundary” is produced by the boundary recognition module and the magnetic signal detector.
Furthermore, see Page 9, the applicant discloses that “Sato does not disclose a magnetic device, disposed within the working area or at a position near the boundary of the working area.” The examiner respectfully disagrees, as in Fig. 3, and Para. 0051, “Magnetic nails (magnets) 66 are embedded on a border of the travel-scheduled area A and around the house 60.” The magnetic nails are located on the border of the travel-scheduled area A (i.e. at a position near the boundary of the working area) and around the house 60 (i.e. disposed within the working area). Therefore, the examiner maintains that the primary reference Sato discloses a magnetic device disposed within and at a position near the boundary of the working area.
	See Page 9, the applicant discloses that “Sato does not disclose a separate non-magnetic boundary recognition module, the recognition results of which along with the detection result of the magnetic signal form a basis to control a movement pattern of the self-moving robot”. The examiner respectfully disagrees. The non-magnetic boundary recognition module of Sato includes an “ultrasonic sensors 34”, and a “contact sensor 36”, which can detect an abnormally such as an obstacle (see Para. 0043) and wherein the travel and operating controlling section 40g stops the vehicle’s traveling and mowing operations when an abnormality is detected (See Para. 0059). Therefore, the ultrasonic sensors 34 and contact sensors 36 (i.e. non-magnetic recognition) recognizes the boundary of the working area by stopping operation when an obstacle is detected wherein the obstacle represents the boundary of a working area. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a boundary recognition module” in claims 25, 27, 32, and 44
“a magnetic signal detector” in claims 25, 29, 34-35, 39-41, and 43-44
 “a position detection module” in claims 27-29, and 31
“a satellite signal obtaining unit” in claim 28
“a surface recognition module” in claims 32-33
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the position detection module “includes a satellite signal obtaining unit. The satellite signal obtaining unit is, for example, a GPS positioning module “ (See page 11, lines 1-4). The position detection module and the satellite obtaining unit consists of a GPS, which recites sufficient structure to perform the claimed function. Furthermore, it appears that the surface recognition module is a “capacitive sensor” (See Page 15, lines 1-2), which recites sufficient structure to perform the claimed function. Furthermore, since the boundary recognition module includes a position detection module and a surface recognition module, in which both recite sufficient structure to perform the claimed function, then the structure of the boundary recognition module is also sufficient to perform the claimed function.
After further review of the specifications, it appears that the magnetic signal detector do not recite sufficient structure to perform the claimed function. The written description of the specification does not implicitly or inherently disclose the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Therefore, the claim limitations are rejected under 35 U.S.C. 112(b) as further recited below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 25, 29, 34-35, 39-44 recite a “magnetic signal detector”. The added limitation, magnetic signal detector appears to be silent in the specifications filed 02/08/2021. The specifications describe a “magnetic signal detection module” but it does not specifically describe any detectors. Therefore, the claims contain subject matter which was not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Appropriate correction is required.
Claims 26-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being dependent on a rejected independent claims 1 and for failing to cure the deficiencies as recited above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the claim limitation “the magnetic signal detector” (claims 25, 29, 34-35, 39-41, and 43-44) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 26-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 25 and for failing to cure the deficiencies as recited above.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27, 29-32, 40-41, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. US20120083962A1 (henceforth Sato)
Regarding claim 25,
Sato discloses:
An automatic working system comprising: a self-moving robot (Abstract, “autonomous operating vehicle”),
configured to move and execute a work task within a working area defined by a boundary (See Fig. 3, and Para. 0051, “travel-scheduled area A and operating area 64”.) 
and a magnetic device, disposed within the working area or at a position near the boundary of the working area (See Fig. 3, and Para. 0051, “Magnetic nails (magnets) 66 are embedded on a border of the travel-scheduled area A and around the house 60.”) 
wherein the self-moving robot comprises a non-magnetic boundary recognition module (See Para. 0057, “ultrasonic sensors 34”, and “contact sensor 36”), a magnetic signal detector (See Para. 0045, “An orientation sensor 42 comprises a triaxial geomagnetic sensor”, and Para. 0069-0071), and a controller (See Para. 0059, “travel and operation controlling section 40g”); 
wherein the boundary recognition module is configured to recognize the boundary of the working area; (See Para. 0057, “an abnormality detecting section 40h that detects an abnormality based on the outputs of the ultrasonic sensors 34 and contact sensor 36.”The ultrasonic sensors 34 and contact sensors 36 (i.e. non-magnetic recognition) recognizes the boundary of the working area by stopping operation when an obstacle is detected wherein the obstacle represents the boundary of the working area. See Para. 0059, “The travel and operation controlling section 40g controls the operation of the motors 12 and motor 22 through a motor driver 12a and motor driver 22a, thereby controlling the travel of the vehicle 10. When an abnormality is detected by the abnormality detecting section 40h or when the manipulation switch 52 is turned ON, the travel and operation controlling section 40g stops the vehicle's traveling.”)
the magnetic signal detector is configured to detect a magnetic signal generated by the magnetic device to further recognize the boundary of the working area; (See Para. 0052 (“Ten magnetic nails 66 of #1 to #10 are embedded on the border of the travel-scheduled area A and the border of the house 60, as illustrated. Since the orientation sensor 42 comprises the geomagnetic sensor, it is responsive to the magnetic nails 66.”) and Para. 0091-0092 “With this, it becomes possible to detect the border of the travel-scheduled area A”.)
 and wherein the controller is configured to control a movement pattern of the self-moving robot based on a recognition result of the boundary recognition module and a detection result of the magnetic signal detector.  (See at least Fig. 11, step S108. The vehicle is moved when a nail is detected. Furthermore, see Para. 0057, “a direction and distance calculating section 40f that calculates a traveling direction in which the vehicle 10 travels based on the output of the Yaw sensor 44 (and an output of the G sensor 46) and calculates a traveled distance of the vehicle 10 based on the output of the wheel speed sensor 50; a travel and operation (lawnmowing operation) controlling section 40g that controls the operation performed using the blades 20 (operating machine) in the travel-scheduled area A in accordance with a preset operation program based on the detected primary reference direction, the detected position of the vehicle 10 in the travel-scheduled area A, the calculated traveling direction and the calculated traveled distance; and an abnormality detecting section 40h that detects an abnormality based on the outputs of the ultrasonic sensors 34 and contact sensor 36.”)

	Regarding claim 27,
	Sato discloses:
wherein the boundary recognition module comprises a position detection module, and the position detection module recognizes the boundary of the working area based on a comparison between a detected current position of the self-moving robot and a preset map.  (See at least Fig. 9 and Para. 0057)

	Regarding claim 29,
	Sato discloses:
wherein the magnetic device is disposed at a position near a boundary at which a signal of the position detection module is unreliable (See Fig. 18 “target lost”, and Para. 0107-0108.), the magnetic signal detector detects the magnetic signal to recognize the boundary of the working area, and the controller controls, based on the detection result of the magnetic signal detector, the self-moving robot to move away from the boundary or along the boundary. (See Para. 0108, “a command to the motor 12 is changed to make the vehicle 10 travel outward in concentric circles from its straight travel, thereby searching the target magnetic nail 66. After searching it, the position of the vehicle 10 is detected and the operation is continued.” Furthermore, see Para. 0081, “Returning to the explanation on the FIG. 11 flowchart, the program proceeds to S108, in which the vehicle 10 is moved (or traveled) to above the detected magnetic nail #n (#2). Specifically, the vehicle 10 is moved to above the appropriate magnetic nail 66 so that the position of the vehicle 10 in the travel-scheduled area A is calibrated.” The self-moving device is configured to move away from the boundary.) 

Regarding claim 30,
	Sato discloses:
wherein a disposition position of the magnetic device is generated based on the preset map.  (See Fig. 9 and Para. 0057. Fig. 9 is an explanatory view of the map information stored in the map information storing section 40d (See Para. 0057), which includes the position of the magnetic devices (i.e. 10 magnetic nails 66 #1 (x,y) to #10 (x,y).)

Regarding claim 31,
	Sato discloses:
wherein the preset map is generated by the position detection module or is obtained by the self-moving robot. 
(See Fig. 8 and Para. 0057, the map information storage section 40d is included in the ECU 40 of the automatic vehicle. See at least Para. 0107-0109, the map information is corrected or calibrated as necessary (when a difference in absolute position of the vehicle 10 occurs). If the map information in the ECU 40 is corrected/calibrated, then the preset map is being generated.)

	Regarding claim 32,
	Sato discloses:
wherein the boundary recognition module comprises a surface feature recognition module, (See Para. 0057, “ultrasonic sensors 34”, and “contact sensor 36”) wherein the surface feature recognition module recognizes the boundary of the working area based on a difference between a surface feature of the working area and a surface feature of a non- working area. (See Para. 0057, “and an abnormality detecting section 40h that detects an abnormality based on the outputs of the ultrasonic sensors 34 and contact sensor 36” and Para. 0059 “When an abnormality is detected by the abnormality detecting section 40h or when the manipulation switch 52 is turned ON, the travel and operation controlling section 40g stops the vehicle's traveling.” Further see Para. 0043, “the front and rear ends of the vehicle 10 are attached with ultrasonic sensors 34F, 34R for detecting an obstacle and the frame 10c is attached with a contact sensor 36. When the frame 10c comes off from the chassis 10a upon having contact with an obstacle and such, the contact sensor 36 outputs an ON signal.” An obstacle is detected via the ultrasonic sensors 34. An obstacle represents a non-working area, and the system recognizes the boundary based on the difference between a surface feature of the working area (i.e. no obstacles) and the surface feature of a non-working area (i.e. obstacles).)

Regarding claim 40,
	Sato discloses:
wherein the magnetic -5-Serial No. TBADocket No.: 15261503.018006.US00 device is disposed around an excluded area within the working area, and the controller controls the movement pattern of the self-moving robot based on the magnetic signal detected by a magnetic signal detector, to move away from the excluded area or around the excluded area, wherein the excluded area comprises an area in which the self- moving robot is prohibited from executing the work task within the working area.  
(See Fig. 2 and Para. 0051, magnetic nails are embedded on a border of the travel-scheduled area A and around the house 60 (i.e. around an excluded area within the working area). The magnetic nails are disposed around an excluded area (i.e. the house) within the working area 64. The self-moving device is prohibited from executing the work task within the prohibited area.)

	Regarding claim 41,
	Sato discloses:
wherein the magnetic signal detector comprises a geomagnetic detector.  (See Para. 0008, “geomagnetic sensor”.)

Regarding claim 43,
	Sato discloses: 
wherein the controller controls the movement pattern of the self-moving robot based on the strength and a direction of the magnetic signal detected by the magnetic signal detector. (See Para. 0071-0072 and Fig. 12A-12B, the movement of the self-moving device is controlled based on the strength and direction (Fig. 12B “position relative to magnetic nail”) of the magnetic signal (i.e. based on the peak of the sensor output).)

Regarding claim 44,
	Sato discloses the same limitations as recited above in claim 25.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Suvarna et al. US20190061157A1 (henceforth Suvarna)

Regarding claim 26,
Sato discloses the limitations as recited above in claim 25. Sato does not specifically state wherein the magnetic device comprises a strip-shaped magnetic device. 
However, Suvarna teaches:
wherein the magnetic device comprises a strip-shaped magnetic device.
(See Para. 0079, “a user places a magnetic strip, IR transponder, or other boundary indicator at one or more locations” to prevent the robot from crossing over the magnetic strip.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Suvarna to include wherein the magnetic device comprises a strip-shaped magnetic device since magnetic strips can be easily placed and removed at any location. “The user can then remove the boundary indicator, or move it to another location for the same map generating run” (Para. 0079, Suvarna). 

Claims 28, 35-38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Holmstrom et al. US20180364735A1 (henceforth Holmstrom)

	Regarding claim 28,
Sato discloses the limitations as recited above in claims 25 and 27. Sato does not specifically state wherein the position detection module comprises a satellite signal obtaining unit, wherein the satellite signal -3-Serial No. TBADocket No.: 15261503.018006.US00 obtaining unit detects the current position of the self-moving device based on an obtained satellite signal.  
However, Holmstrom teaches:
wherein the position detection module comprises a satellite signal obtaining unit, wherein the satellite signal -3-Serial No. TBADocket No.: 15261503.018006.US00 obtaining unit detects the current position of the self-moving robot based on an obtained satellite signal. (See Para. 0042, the satellite signal receiver 191 is a GNSS such as a GPS satellite signal receiver, which enables the determination of the current position of the robotic lawnmower.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Holmstrom to include a satellite signal obtaining unit, wherein the satellite signal -3-Serial No. TBADocket No.: 15261503.018006.US00obtaining unit detects the current position of the self-moving device based on an obtained satellite signal in order to create a more robust system by “enhancing the robotic lawnmower’s ability for accurate navigation within the work area” (Para. 0004, Holmstrom)
	
Regarding claim 35,
Sato discloses the limitations as recited above in claim 25. 
Sato further discloses:
wherein the automatic working system further comprises a docking station for the self-moving robot to dock, 
(See Para. 0053, “the charge ST 62 is provided in the travel-scheduled area A so that, as shown in FIG. 5, the vehicle 10 can be stopped and connected to the charge ST 62 through the charging terminals 32 to be charged thereby.”)
wherein the magnetic device is disposed at the docking station
(See Fig. 22, Para. 0113, “ As shown in FIG. 22, the charging device 74 of the charge ST 62 includes an area signal generator 74c. The area signal generator 74c supplies alternating current to the area wire 100 (i.e., generates an area signal)” and Para. 0112, “vehicle 10 to detect magnetic field generated along the area wire 100”. The magnetic device (i.e. area wire 100 that produces a magnetic field) is disposed at the docking station.)

Sato does not specifically state the magnetic device is disposed along a direction in which the self-moving device docks with the docking station, and the control module controls, based on the magnetic signal detected by the magnetic signal detection module, the self- moving device to move along the magnetic device, to guide the self-moving device to move to the docking station.  
However, Holmstrom teaches:
wherein the magnetic device is disposed along a direction in which the self-moving robot docks with the docking station (See Fig. 2, guide cable 260), and the controller controls, based on the magnetic signal detected by the magnetic signal detector, the self- moving robot to move along the magnetic device, guiding the self-moving robot to move to the docking station.  
(See Fig. 2 and Para. 0051, the charging station 210 has a guide cable 260 for enabling the robotic lawnmower to find the entrance of the charging station 210. The guide cable 260 is used to generate a magnetic field such that the lawnmower moves along the magnetic device and is guided to move to the docking station.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Holmstrom to include the magnetic device is disposed along a direction in which the self-moving device docks with the docking station, and the control module controls, based on the magnetic signal detected by the magnetic signal detection module, the self- moving device to move along the magnetic device, to guide the self-moving device to move to the docking station in order to optimally enable the robotic lawnmower to find the entrance of the charging station (See Para. 0051, Holmstrom). Furthermore, in Para. 0002 of Holmstrom,  “For one common type of robotic lawnmowers, a boundary wire, or guide cable, is used to define the perimeter of the work area. By means of sensors in the robotic lawnmower, the lawnmower will detect when it approaches or crosses the boundary wire, and automatically change its propulsion direction so that the work area is not escaped and the lawnmower remains within the intended work area.”)

Regarding claim 36,
Sato discloses the limitations as recited above in claim 25. Sato does not specifically state wherein the magnetic device is disposed at an extended position of the docking station, and the control module controls the self-moving device to move along the magnetic device to guide the self-moving device to return to the docking station.  
However, Holmstrom teaches:
wherein the magnetic device is disposed at an extended position of the docking station, and the controller controls the self-moving robot to move along the magnetic device guiding the self-moving robot to return to the docking station.  
(See Fig. 2 and Para. 0051, “The use of more than one sensor 170 enables the controller 110 of the robotic lawnmower 100 to determine how the robotic lawnmower 100 is aligned with relation to the boundary wire 250 (if such is used) by comparing the sensor signals received from each sensor 170. This enables the robotic lawnmower to follow the boundary wire 250, for example when returning to the charging station 210 for charging.” The magnetic device (i.e. in this case the boundary wire 250) is disposed at an extended position of the docking station (See Fig. 2), and is used to guide the lawnmower to return to the docking station.) “The same motivation from claim 35 applies”.

Regarding claim 37,
Sato discloses the limitations as recited above in claim 25. Sato does not specifically state wherein the magnetic device is disposed at the docking station, and the control module controls the self-moving device to move along the magnetic device to guide the self-moving device to dock with the docking station.  
However, Holmstrom teaches:
wherein the magnetic device is disposed at the docking station, and the controller controls the self-moving robot to move along the magnetic device guiding the self-moving robot to dock with the docking station.  
(See Fig. 2, and Para. 0051, the “guide cable 260” is disposed at the docking station and the lawnmower moves along the guide cable to dock with the docking station.) “The same motivation from claim 35 applies”.

Regarding claim 38,
Sato discloses the limitations as recited above in claim 25. Sato does not specifically state wherein the docking station further comprises a base, and the magnetic device is disposed on a central axis of the base.
However, Holmstrom teaches:
wherein the docking station further comprises a base, wherein the magnetic device is disposed on a central axis of the base. (See Fig. 2, the magnetic guiding cable 260 (i.e. the magnetic device) is disposed on a central axis of the base of the docking station.) “The same motivation from claim 35 applies”.

	Regarding claim 42,
Sato discloses the limitations as recited above in claims 25 and 41. Sato does not specifically state wherein the geomagnetic detection module comprises a first geomagnetic detection module and a second geomagnetic detection module, and the first geomagnetic detection module and the second geomagnetic detection module are mounted on two sides of a forward direction of the self- moving device respectively.  However, Holmstrom teaches:
wherein the geomagnetic detection module comprises a first geomagnetic detector and a second geomagnetic detector, wherein the first geomagnetic detector and the second geomagnetic detector are mounted on two sides of a forward direction of the self- moving robot respectively. (See Fig. 1, Para. 0040, “two sensors 170 arranged to detect a magnetic field”. The sensors are mounted on two sides of a forward direction of the self-moving device as shown in Fig. 1.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Holmstrom to include wherein the geomagnetic detection module comprises a first geomagnetic detection module and a second geomagnetic detection module, and the first geomagnetic detection module and the second geomagnetic detection module are mounted on two sides of a forward direction of the self- moving device respectively in order to more accurately “determine whether the robotic lawnmower 100 is close to or crossing a boundary wire, or inside or outside an area enclosed by the boundary wire” (Para. 0040, Holmstrom). Multiple sensors (as opposed to one sensor) will result in a more accurate detection of the magnetic field of the boundary wire.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Wolowelsky et al. US20180304463A1 (henceforth Wolowelsky)

Regarding claim 33,
Sato discloses the limitations as recited above in claims 25 and 32 and further discloses a surface feature recognition module (See Para. 0057, “ultrasonic sensors 34”, and “contact sensor 36”). Sato does not specifically state wherein the surface feature recognition module comprises one or more of an image obtaining module, a capacitance detection module, a millimeter wave radar detection module, a multispectral detection module, and an infrared laser image detection module.  
However, Wolowelsky teaches:
wherein the surface feature recognition module comprises one or more of an image obtaining module, a capacitance detection module, a millimeter wave radar detection module, a multispectral detection module, and an infrared laser image detection module.  (See Para. 0209-0210, the robot is provided with a camera (i.e. an image obtaining module) and uses feature detection to analyze the information from the camera, such as identifying grass.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Wolowelsky to include wherein the surface feature recognition module comprises one or more of an image obtaining module, a capacitance detection module, a millimeter wave radar detection module, a multispectral detection module, and an infrared laser image detection module in order to “detect the natural borders of the area without marking (e.g. in a robotic lawnmower the border between grass/non-grass)”, which would create a more robust system by optimizing the recognition of the working area border.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Reigo US20160278285A1.

Regarding claim 34, 
Sato discloses the limitations as recited above in claims 25 and 32 and further discloses a surface feature recognition module (See Para. 0057, “ultrasonic sensors 34”, and “contact sensor 36”). Sato does not specifically state wherein the magnetic device is disposed at a position near a boundary at which the surface feature of the working area and/or the surface feature of the non-working area are/is unreliable, the magnetic signal detection module detects the magnetic signal to recognize the boundary of the working area, and the control module controls, based on the detection result of the magnetic signal detection module, the self-moving device to move away from the boundary or along the -4-Serial No. TBADocket No.: 15261503.018006.US00 boundary.  
However, Reigo teaches:
wherein the magnetic device is disposed at a position near a boundary at which the surface feature of the working area and/or the surface feature of the non-working area are/is unreliable,(See Fig. 3 and Para. 0035, “A boundary wire 250 encloses a working area 205 in which the robotic work tool 100 is configured to operate within. The working area 205 has a first section 205a in which GNSS navigation is possible and a second section 205b in which GNSS navigation is not possible. The first section 205 will hereafter be referred to as a GNSS section 205a and the second section 205b will be referred to as a blackout section 205b. The reason why GNSS navigation is not possible in the blackout section 205b may be due to buildings, roofs, awnings, trees or other foliage blocking the satellite signals or making the satellite signals unreliable.” The magnetic device which is the boundary wire that transmits a magnetic field (See Para. 0025) is placed in an area in which the GNSS signal is unreliable (i.e. in blackout section 205b).

The example as shown above includes using a GNSS as a position determining device 190 (see Para. 0030). In Para. 0031, the position determining devices 190 can also include “optical (such as laser) position determining devices, other radio frequency position determining systems, and ultrawideband (UWB) beacons and receivers”, which are synonymous with a “surface feature recognition module”.)
the magnetic signal detector detects the magnetic signal to recognize the boundary of the working area, and the controller controls, based on the detection result of the magnetic signal detector, the self-moving robot to move away from the boundary or along the -4-Serial No. TBADocket No.: 15261503.018006.US00 boundary.  
(See Para 0051. In the blackout section 205b (wherein the satellite signals are unreliable), the position of the robot is determined when coming upon a boundary wire (i.e. the magnetic device). Further see Para. 0040, the robot turns when it encounters the boundary wire (i.e. moves away from the boundary wire).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Reigo to include wherein the magnetic device is disposed at a position near a boundary at which the surface feature of the working area and/or the surface feature of the non-working area are/is unreliable, the magnetic signal detection module detects the magnetic signal to recognize the boundary of the working area, and the control module controls, based on the detection result of the magnetic signal detection module, the self-moving device to move away from the boundary or along the-4-Serial No. TBADocket No.: 15261503.018006.US00 boundary since the use of position determining devices such as a GNSS systems requires good reception of satellite signals to work reliably (See Para. 0004, Reigo). This would create a more robust system since “If the robotic work tool is unable to correctly receive the signals from the position determining system, the robotic work tool will be challenged to correctly navigate the work area and a satisfactory coverage of the work area may not be achieved by the robotic work tool.” (Para. 0007, Reigo).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of CHOI KYU CHUN KR20160128124A (henceforth Chun).

Regarding claim 39, 
Sato discloses the limitations as recited above in claim 25. Sato does not specifically state wherein the working area comprises a first working area and a second working area separated by at least one space, the magnetic device is disposed within the space, and configured to indicate a direction in which the space is passable for entering the second working area from the first working area, and the control module controls, based on the magnetic signal detected by the magnetic signal detection module, the self-moving device to move along the magnetic device, to guide the self-moving device to pass through the space for entering the second working area from the first working area.  However, Chun teaches:
wherein the working area comprises a first working area and a second working area separated by at least one space (See Fig. 5c as shown below. The working area is separated by at least one space.), wherein the magnetic device is disposed within the space (The boundary wire 1200 is disposed within the space between the first and the second working area), and configured to indicate a direction in which the space is passable for entering the second working area from the first working area (See the trajectory of the robot in Fig. 5c), and the controller controls, based on the magnetic signal detected by the magnetic signal detector, the self-moving robot to move along the magnetic device, guiding the self-moving robot to pass through the space for entering the second working area from the first working area. (See The trajectory of the robot in Fig. 5c, it is guided to pass through the space for entering the second working area from the first working area.)

    PNG
    media_image1.png
    661
    363
    media_image1.png
    Greyscale

Fig. 5c

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Chun to include “wherein the working area comprises a first working area and a second working area separated by at least one space, the magnetic device is disposed within the space, and configured to indicate a direction in which the space is passable for entering the second working area from the first working area, and the control module controls, based on the magnetic signal detected by the magnetic signal detection module, the self-moving device to move along the magnetic device, to guide the self-moving device to pass through the space for entering the second working area from the first working area” in order to improve how the robot travels from one work area to the next work area, which would create a more robust moving robot system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Afrouzi et al. US20190114798A1 discloses a process for creating a perimeter of a working area of a robot such that a perimeter map is created based on measured vectors to an object within a place using an image sensor (See Fig. 5 and Para. 0082)
Jiaofeng et al. WO2014173290A1 discloses a process for determining a working area for an automatic walking device by comparing proportions of preset colors in a sub image block and determining that a sub area corresponding to the sub image block is a working area (See Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669